This was a suit by appellee against appellant seeking to recover the amount of $50 claimed as an attorney's fee. The trial resulted in a verdict of the jury, and judgment rendered thereon, in appellee's favor, for the sum of $25. It is made to appear that the trial resulting in the judgment from which this appeal is taken, is the second trial of the case; the first resulting in a mistrial.
The complaint was simple; the plea was in short by consent. Both appellant (defendant) and appellee (plaintiff) testified fully as to the circumstances out of which grew the claim. The issue was itself simple and clear.
We do not hold that technical error was not committed during the trial; but, "in the opinion of the court to which the appeal is taken * * * after an examination of the entire cause, it * * * (does not) appear that the error(s) complained of has (have) probably injuriously affected substantial rights of the parties (appellant)." So no reversal can be predicated upon the rulings made the basis of the assignments of error argued and insisted upon — and this entirely without regard to the legal accuracy, vel non, of any one, or all, of said rulings. Supreme Court Rule 45.
The case was fairly tried, and the judgment ought not to be disturbed. It is affirmed.
Affirmed. *Page 66